Citation Nr: 1042126	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-05 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION


The Veteran served on active duty from August 1973 to August 
1975.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


FINDING OF FACT

Competent medical evidence demonstrates that the Veteran 
displayed bilateral hearing loss for VA purposes at his 
enlistment examination in March 1973, and the Veteran's hearing 
did not significantly worsen during service. 


CONCLUSION OF LAW

The Veteran's hearing loss was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306(a), 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

 VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

First, VA has satisfied the duty to notify. The Board notes that 
VCAA-compliant notice letters were provided to the Veteran in 
April 2006 and June 2006, with subsequent adjudication of the 
claim in both instances. VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Further, the VCAA notice letters from VA 
explained what type of information and evidence was needed to 
substantiate any claim for a higher rating and also the Veteran's 
and VA's respective duties for obtaining evidence. See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).

Second, VA has satisfied the duty to assist. It appears that all 
known and available records relevant to the issues here on appeal 
have been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise. An 
August 2006 VA examination report reflects review of the record, 
an examination of the Veteran, and detailed reasons and bases as 
to findings regarding the Veteran's current level of hearing loss 
and history of noise exposure. The August 2006 examination report 
is therefore adequate for purposes of adjudication of the claim 
on appeal.

The Board finds that VA has done everything reasonably possible 
to notify and to assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA and the applicable 
implementing regulations. In the circumstances of this case, 
additional efforts to assist the Veteran in accordance with the 
VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran). Consequently, the Board finds that the record is ready 
for appellate review.




Service Connection

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2009). When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 
The preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 
3.303(a), 3.306 (2010). 

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

Lay testimony of in-service incurrence or aggravation may serve 
to support a claim for service connection by demonstrating the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, capable of lay 
observation. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007)).

The Board denies the Veteran's claim for entitlement to service 
connection for bilateral hearing loss because competent medical 
evidence indicates that a hearing disability preexisted service 
and was not worsened by service.  See 38 C.F.R. §§  3.303(a), 
3.306. 

A veteran is not competent to provide a diagnosis or a medical 
nexus opinion. See 38 C.F.R. § 3.159 (2010). However, a veteran 
is competent to provide testimony as to continuity of 
symptomatology since service. See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (finding a veteran competent to testify 
that he experienced ringing in his ears in service and had 
experienced ringing in his ears ever since service).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2010).

The Court of Appeals for Veterans Claims has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss. Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. 
eds., 1988)). When audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability is 
causally related to service. Hensley, 5 Vet. App. at 160.

At a March 1973 enlistment examination, a reference hearing test 
showed the Veteran's threshold levels to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 db
5 db
5 db
15 db
40 db
LEFT
20 db
10 db
0 db
50 db
50 db

Under VA law, the Veteran demonstrated bilateral hearing loss at 
the time he enlisted for service because auditory thresholds for 
4000 Hertz in the right ear and 3000 and 4000 Hertz in the left 
ear were above 40 db. See 38 C.F.R. § 3.385. The presumption of 
sound condition upon entry into service does not apply when a 
condition is noted during an entrance examination. 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010). 
 
Further, an August 1975 separation examination does not show that 
the Veteran's preexisting bilateral hearing loss worsened in 
service. At separation, the Veteran's threshold levels were found 
to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 db
5 db
0 db
10 db
5 db
LEFT
10 db
10 db
5 db
40 db
50 db

In August 2006, the Veteran attended a VA compensation and 
pension examination to determine the etiology of his hearing 
loss. In his report, the examiner determined that it was not 
likely the Veteran's hearing loss was the result of noise 
exposure in the military because bilateral hearing loss was 
present in 1973, and the audiogram in 1975 indicated thresholds 
either with no change or improved from 1973.

As a result, the presumption of aggravation, which provides that 
any worsening of a condition during service is due to service, 
does not apply, as the Veteran's condition did not worsen during 
service. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The preponderance of the evidence is against the claim as there 
is no competent evidence of a causal connection between the 
Veteran's current levels of hearing loss and service, and indeed, 
such a connection has been ruled out by a VA examiner based on 
the hearing tests conducted at the Veteran's enlistment and 
separation examinations. See Hensley, 5 Vet. App. at 160. 
Therefore, the Veteran's claim for entitlement to service 
connection for bilateral hearing loss is denied. See 38 C.F.R. 
§§  3.303(a), 3.306; see also Alemany, 9 Vet. App. at 519. 





ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


